Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest all the details of a plug in insect trap as claimed, including an enclosure having a front face plate and a rear face plate, specifically the rear face plate including a  plurality of vent openings extend along left and right sides of the trap enclosure to provide a straight line path into the vent openings of the left side, through the enclosure volume, and out the vent openings of the right side.
As noted in the patent board decision dated 02/01/2022 the combination of Larson US 8707614 and Prater (US 2009/0100743) or Chien (US 2015/0340826) or Nelson (US 493986) fails to teach the trap.
The further prior arts of record Chien US 7611253 and Wang US 5556192 teach structurally similar plug in devices, however both fail to teach an insect trap.
The prior arts of record Chen (CN 105850936 and CN 105766854) teach a very similar plug in insect trap however both these documents teach the plurality of vent openings on the front face and not the rear face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The further cited prior art of record is noted because it pertains to plug in insect traps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619